Citation Nr: 0509466	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  95-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits based upon the 
character of the appellant's military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant served on active duty from February 1967 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 decision by the RO in New 
Orleans, Louisiana.  By this decision, the RO determined 
that, although the veteran had received a "clemency 
discharge" in 1976, the fact that he had initially been 
discharged from service under dishonorable conditions 
continued to constitute a bar to his receipt of VA benefits.  
By a statement of the case issued in May 1995, the RO 
characterized the issue on appeal as "whether new and 
material evidence has been submitted to reopen [a] claim for 
benefits administered by the Department of Veterans 
Affairs," noting that requests for such benefits (apparently 
for service-connected disability compensation and for non-
service-connected pension benefits) had been denied in July 
1969 and in February 1987, each time on the basis of the 
character of the veteran's discharge from service.  It 
appears also that compensation and/or pension benefits were 
denied in September 1972 and in July 1978 and that a request 
for a Certificate of Eligibility for loan guaranty benefits 
was denied in September 1994.

In June 1997, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.  In an April 1998 decision, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 motion 
to the Court, the VA Secretary requested that the Board 
decision be vacated and the issue remanded pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In a May 2001 
Court order, the motion was granted, the Board's April 1998 
decision was vacated, and the issue was remanded.  The case 
was subsequently returned to the Board.

The appellant also filed a motion alleging that there was 
clear and unmistakable error (CUE) in the Board's April 1998 
decision.  In August 2002, the Board dismissed this motion on 
the basis that the April 1998 decision was not final, as it 
had been vacated by the Court, and was therefore not subject 
to an attack on the basis of CUE.


FINDINGS OF FACT

1.  Entitlement to VA benefits was denied on the grounds of 
the character of the veteran's service by VA in July 1969, 
September 1972, July 1978, and February 1987.  

2.  The appellant did not appeal the RO's February 1987 
decision within one year from the date (February 23, 1987) 
that notice of such decision was mailed.

3.  Evidence received since the unappealed February 1987 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for entitlement to VA benefits, on the basis of the 
character of the appellant's active service, and the February 
1987 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims and 
second sentence of 3.159(c) were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The appellant was provided with a 
copy of the administrative decision noted above, a May 1995 
statement of the case, supplemental statements of the case 
dated in December 1997, April 2004, and July 2004.  He was 
furnished with a VCAA letter dated in January 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence the VA would obtain.  All available 
records have been obtained and associated with the claims 
folder. 

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed decision in violation of 
the VCAA and the appellant was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the appellant in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The appellant served on active duty from February 1967 to 
December 1968, including service in Vietnam.  Service 
personnel records reflect that he committed several offenses, 
resulting in one conviction by a Summary Court-Martial, one 
conviction by a Special Court-Martial, and nonjudicial 
punishment on two other occasions.  His DD Form 214 reflects 
that he was discharged from service "under other than 
honorable conditions".  He served in Vietnam and was awarded 
a Combat Infantry Badge.  In February 1976, he received a 
"clemency discharge".

The appellant essentially contends that his "clemency 
discharge" reinstated his entitlement to VA benefits.  His 
representative contends that he was insane at the time of the 
offenses committed during active military service.

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b) (2004). The offenses specified in 38 C.F.R. § 3.12 
are: (1) acceptance of an undesirable discharge to escape 
trial by general court- martial; (2) mutiny or spying; (3) an 
offense involving moral turpitude, which generally includes 
conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty. 38 C.F.R. § 3.12(d) (2003).  A discharge issued under 
one of these offenses is considered to have been issued under 
dishonorable conditions. Id.

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under the 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974 does not 
remove any bar to benefits imposed under this section.  38 
C.F.R. § 3.12 (h) (2004).

In a June 1969 administrative decision the RO determined that 
the veteran's discharge was under dishonorable conditions 
because of willful and persistent misconduct.  His 
applications to reopen his claim were subsequently denied in 
September 1972 and July 1978.  The veteran didn't appeal 
these decisions, which are final.  38 U.S.C.A. § 7105.

The appellant's most recent claim for VA benefits based upon 
the character of his military service was previously denied 
by the RO in a February 1987 decision.  The appellant did not 
appeal this decision, and the decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

 "New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Hence, the Board 
will apply the old version of 3.156(a) as appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.

Although the appellant has contended, in an April 1998 
statement, that he could not appeal the February 1987 RO 
decision within one year as he was "hospitalized or under a 
doctor's care for mental reasons", he has not submitted any 
medical or other evidence to support this contention, and the 
Board finds that the February 1987 decision was unappealed 
and became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

The February 1987 RO decision, like earlier decisions denying 
entitlement to VA benefits, was premised upon the 
determination that the veteran was discharged from active 
service under circumstances that precluded the granting of VA 
benefits.  The evidence of record at the time the RO rendered 
its February 1987 decision included service personnel records 
and service medical records.  

An October 1968 psychiatric evaluation found no evidence of 
psychosis or neurosis.  The evidence also included a copy of 
the veteran's DD Form 214 (evidencing discharge from service 
"under other than honorable conditions"), and a copy of a 
February 1976 "clemency discharge" the veteran received 
"in recognition of satisfactory completion of alternate 
service pursuant to Presidential Proclamation No. 4313."  

Evidence of record at the time of the February 1987 decision 
also included a Statement of Attending Physician, dated in 
June 1986, to the effect that the veteran was treated for 
paranoid schizophrenia in 1976, and was currently being 
treated for this disorder.

The RO, in its February 1987 decision, informed the veteran 
that a clemency discharge did not entitle him or reinstate 
entitlement to VA benefits, and that, therefore, his claim 
for such benefits remained denied.

Additional evidence received since the February 1987 decision 
includes a June 1988 Memorandum of Consideration in which the 
Army Board for Correction of Military Records (ABCMR) 
determined that the veteran's application for an upgrade of 
his undesirable discharge to an honorable discharge was not 
filed in a timely manner, and in which it determined, 
therefore, to deny such application.  The ABCMR noted the 
several disciplinary problems the veteran presented during 
his period of active service and observed that the evidence 
did not provide any basis for a determination that it would 
be in the interest of justice to waive the filing deadline.  

By a letter dated in November 1995, the ABCMR noted that, had 
it determined that error or injustice existed in the initial 
characterization of the veteran's service as "other than 
honorable," it undoubtedly would have recommended relief in 
spite of the veteran's failure to file his application in a 
timely manner.  The RO has also received a copy of a July 
2000 Memorandum of Consideration by the ABCMR, which 
determined that a reversal of its earlier decision was not 
warranted, noting that the appellant's clemency discharge did 
not affect his underlying discharge.  

Although the ABCMR decisions dated in 1988 and 2000 are new, 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim, as they do 
not tend to show that the appellant's discharge from service 
was other than dishonorable, under governing law.  38 C.F.R. 
§ 3.156(a) (2001); Hodge, supra.

Additional evidence received since the February 1987 RO 
decision also includes  private medical records, some of 
which reflect treatment for schizophrenia in 1993.  Although 
the record pertaining to schizophrenia was not of record at 
the time of the February 1987 decision, it is cumulative, not 
new, as it merely shows that the veteran continued to be 
treated for schizophrenia.  Id.  The other medical records 
relate to treatment for other conditions, and these records, 
although new, are not material, as they do not tend to show 
that the appellant's discharge from service was other than 
dishonorable, under governing law.  38 C.F.R. § 3.156(a) 
(2001); Hodge, supra.

Additional evidence received since the February 1987 RO 
decision also includes records reflecting that the veteran 
was awarded the Purple Heart medal.  Although this evidence 
is new, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim, as it does 
not tend to show that the appellant's discharge from service 
was other than dishonorable, under governing law.  38 C.F.R. 
§ 3.156(a) (2001); Hodge, supra.

Additional evidence received since the February 1987 RO 
decision also includes lay statements to the effect that the 
veteran's personality changed after service.  Although this 
evidence is new, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not tend to show that the appellant's discharge 
from service was other than dishonorable, under governing 
law.  Id.

Although the veteran has, since February 1987, submitted 
statements concerning his receipt of a 1976 clemency 
discharge, these statements are considered to be redundant 
since a copy of the clemency discharge itself was of record 
prior to February 1987.  Accordingly, these statements cannot 
be deemed to constitute "new" evidence.  38 C.F.R. § 
3.156(a) (2001); Hodge, supra.

In view of the foregoing, and taking note of the statutory 
and regulatory provisions to the effect that discharges (such 
as the veteran's clemency discharge) issued pursuant to 
Presidential Proclamation 4313 do not serve to remove the bar 
to benefits that may be imposed where a veteran's service has 
been deemed to have been under other than honorable 
conditions, the Board concludes that new and material 
evidence has not been submitted since the February 1987 RO 
decision which denied the veteran's claim for entitlement to 
VA benefits.  Thus, the claim has not been reopened, and the 
February 1987 RO decision remains final.


ORDER

A claim of entitlement to VA benefits (based upon the 
character of the veteran's service) is not reopened.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


